


EXHIBIT 10.5
Notice of Restricted Stock Grant


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan


Name of Grantee:
[_____________]
 
 
Number of
 
Restricted Shares:
[_____________]
 
 
Date of Grant:
[____________]
 
 
Vesting:
Performance Requirement. The restricted shares are subject to a performance
requirement, which is the attainment by Sun Healthcare Group, Inc. (the
“Corporation”) of a performance target based on one of the Business Criteria (as
defined in Section 5.2.2 of the Plan) for the performance period beginning on
[____________] and ending on [____________]. Except as described below with
respect to certain terminations of your employment or services occurring before
the end of the performance period, your restricted shares will only become
eligible to vest if the performance requirement is achieved. If the Corporation
fails to achieve the performance requirement, your unvested restricted shares
will automatically terminate at the end of the performance period. The
Corporation will establish the applicable Business Criteria and performance
target constituting the performance requirement prior to the start of the
performance period.
 
 
 
Continued Service Vesting Schedule. The restricted shares that are eligible to
become vested pursuant to the performance requirement described above shall
become vested and nonforfeitable as follows if you are employed by or providing
services to the Corporation or its subsidiaries on the applicable vesting date:
(i) 25% of the restricted shares shall vest on each of the following dates:
[____________], subject to earlier termination as provided in the Terms and
Conditions of Restricted Stock Award; and (ii) the restricted shares, to the
extent then outstanding and unvested, shall become vested in full upon (A) the
date of your death or Disability (as defined in the Plan) or (B) if, upon or
after a Change in Control (as defined in the Plan), your employment by Sun
Healthcare Group, Inc. or one of its subsidiaries is terminated either by your
employer for any reason other than Good Cause (as defined in the Plan) or you
terminate employment for Good Reason (as defined in the Plan).



By signing your name below, you accept this restricted stock award and
acknowledge and agree that the restricted shares are granted under and governed
by the terms and conditions of the Sun Healthcare Group, Inc. 2009 Performance
Incentive Plan (the “Plan”) and the Terms and Conditions of Restricted Stock
Award, both of which are hereby made a part of this document.


“GRANTEE”


_________________________________
Signature
SUN HEALTHCARE GROUP, INC.,
a Delaware corporation


_________________________
By:
Its:












--------------------------------------------------------------------------------






Terms and Conditions of Restricted Stock Award


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan


1.    Grant of Restricted Stock.
 
These Terms and Conditions of Restricted Stock Award (these “Terms”) apply to a
particular restricted stock award (the “Award”) if incorporated by reference in
the Notice of Restricted Stock Grant (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Award identified in the Grant Notice is
referred to as the “Grantee.” The effective date of grant of the Award as set
forth in the Grant Notice is referred to as the “Date of Grant.” The Award was
granted under and subject to the Sun Healthcare Group, Inc. 2009 Performance
Incentive Plan (the “Plan”). The number of restricted shares of the Common Stock
of the Corporation covered by the Award (the “Restricted Stock”) are subject to
adjustment under Section 7.1 of the Plan. Capitalized terms are defined in the
Plan if not defined herein. The Award has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Award Agreement” applicable to the Award.
2.    Vesting. The Award is subject to vesting, with the vesting schedule as set
forth in the Grant Notice, and subject to earlier termination or acceleration
and subject to adjustment as provided herein and in the Plan.


3.    Continuance of Employment/Service Required; No Employment/Service
Commitment. The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.


Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee's status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee's other
compensation. Nothing in this paragraph, however, is intended to adversely
affect any independent contractual right of the Grantee under any written
employment agreement with the Corporation.
4.    Dividend and Voting Rights. After the Date of Grant, the Grantee shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 7 below.



2

--------------------------------------------------------------------------------




5.    Restrictions on Transfer. Prior to the time the shares of Restricted Stock
subject to the Award have become vested, neither the Restricted Stock, nor any
interest therein, amount payable in respect thereof, or Restricted Property (as
defined in Section 8 hereof) may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than transfers to the Corporation or by will or the laws of
descent and distribution.


6.    Stock Certificates.
  
(a)    Book Entry Form. The Corporation shall issue the shares of Restricted
Stock subject to the Award either: (a) in certificate form as provided in
Section 6(b) below; or (b) in book entry form, registered in the name of the
Grantee with notations regarding the applicable restrictions on transfer imposed
under this Award Agreement.
(b)    Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Grantee by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such shares shall have lapsed
and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Sun Healthcare Group,
Inc. A copy of such Agreement is on file in the office of the Secretary of Sun
Healthcare Group, Inc.”
(c)    Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock in accordance with the terms hereof and the
satisfaction of any and all related tax withholding obligations pursuant to
Section 10, the Corporation shall, as applicable, either remove the notations on
any shares of Restricted Stock issued in book entry form which have vested or
deliver to the Grantee a certificate or certificates evidencing the number of
shares of Restricted Stock which have vested (or, in either case, such lesser
number of shares as may result after giving effect to Section 10). The Grantee
(or the beneficiary or personal representative of the Grantee in the event of
the Grantee's death or disability, as the case may be) shall deliver to the
Corporation any representations or other documents or assurances as the
Corporation or its counsel may determine to be necessary or advisable in order
to ensure compliance with all applicable laws, rules, and regulations with
respect to the grant of the Award and the delivery of shares of Common Stock in
respect thereof. The shares so delivered shall no longer be restricted shares
hereunder.
(d)    Stock Power; Power of Attorney. Concurrently with the execution and
delivery of this Award Agreement, the Grantee shall deliver to the Corporation
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Corporation shall not deliver any share certificates
in accordance with this Award Agreement unless and until the Corporation shall
have received such stock power executed by the Grantee. The Grantee, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by

3

--------------------------------------------------------------------------------




execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Grantee's attorney(s) in fact to effect any transfer of
unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Award Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.
7.    Effect of Termination of Employment or Services. The Grantee's shares of
Restricted Stock (and related Restricted Property as defined in Section 8
hereof) shall be forfeited to the Corporation to the extent such shares have not
become vested upon the first date the Grantee is no longer employed by or
providing services to the Corporation or one of its Subsidiaries, regardless of
the reason for the termination of such employment or services, whether with or
without cause, voluntarily or involuntarily; provided, however, that any
then-outstanding and otherwise unvested shares of Restricted Stock subject to
this Award shall vest as set forth in the Grant Notice if the Grantee's
termination of employment or service is the result of a reason specified in the
Grant Notice. If the Grantee is employed by a Subsidiary and that entity ceases
to be a Subsidiary, such event shall be deemed to be a termination of employment
of the Grantee for purposes of this Award Agreement, unless the Grantee
otherwise continues to be employed by the Corporation or another of its
Subsidiaries following such event. If the Grantee is not an employee or director
of the Corporation or a Subsidiary, the Administrator shall be the sole judge
for purposes of this Award Agreement whether the Grantee continues to render
services to the Corporation or a Subsidiary and the date, if any, upon which
such services shall be deemed to have terminated. Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation as of the date of forfeiture, without any other action by the
Grantee (or the Grantee's beneficiary or personal representative in the event of
the Grantee's death or disability, as applicable). No consideration shall be
paid by the Corporation with respect to such transfer. The Corporation may
exercise its powers under Section 6(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Grantee (or the Grantee's
beneficiary or personal representative in the event of the Grantee's death or
disability, as applicable) shall deliver any additional documents of transfer
that the Corporation may request to confirm the transfer of such unvested,
forfeited shares and related Restricted Property to the Corporation. The
Corporation shall have no obligation as to any shares of Restricted Stock that
are forfeited pursuant to this Section 7.


8.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation's stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number of shares of
Restricted Stock contemplated hereby and the number and kind of securities that
may be issued in respect of the Award. If any adjustment shall be made under
Section 7.1 of the Plan or an event described in Section 7.2 of the Plan shall
occur and the shares of Restricted Stock are not fully vested upon such event or
prior thereto, the restrictions applicable to such shares of Restricted Stock
shall continue in effect with respect to any consideration, property or other
securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Stock” shall include “Restricted Property”, unless the
context otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding. To the extent that the Restricted
Property includes

4

--------------------------------------------------------------------------------




any cash (other than regular cash dividends), such cash shall be invested,
pursuant to policies established by the Administrator, in interest bearing,
FDIC-insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Administrator, the earnings on which shall be added
to and become a part of the Restricted Property.


9.    Limitation on Benefits. Notwithstanding anything contained in this Award
Agreement, the Plan or any other plan, arrangement or agreement to the contrary,
but subject to the last sentence of this Section 9, if upon or following a
change in the “ownership or effective control” of the Corporation or in the
“ownership of a substantial portion of the assets” of the Corporation (each
within the meaning of Section 280G of the Code), the tax imposed by Section 4999
of the Code or any similar or successor tax (the “Excise Tax”) applies, solely
because of such transaction, to any payments, benefits and/or amounts received
by the Grantee pursuant to the Plan, this Award Agreement, any retention bonus
program, any employment or severance benefit plan, agreement or arrangement or
otherwise (collectively, the “Total Payments”), then the Total Payments shall be
reduced (but not below zero) so that the maximum amount of the Total Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the Total Payments to be subject to the Excise Tax; provided that such
reduction to the Total Payments shall be made only if the total after-tax
benefit to the Grantee is greater after giving effect to such reduction than if
no such reduction had been made. If such a reduction is required, the
Corporation shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits, then by reducing or eliminating any
equity awards the vesting or payment of which depends on an event other than the
performance of services, then by reducing or eliminating any accelerated vesting
of any other equity awards other than stock options, then by reducing or
eliminating any accelerated vesting of stock options, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. Subject to the next sentence,
the preceding provisions of this Section 9 shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Grantee's
rights and entitlements to any benefits or compensation. This Section 9 shall
not apply to any Grantee who is entitled to a “gross up” or similar payment from
the Corporation or any of its affiliates with respect to the Excise Tax.


10.    Tax Withholding. The Corporation shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Corporation or any of its affiliates may reasonably be obligated to withhold
with respect to the grant, vesting, or other event with respect to the shares of
Restricted Stock subject to the Award. The Corporation may, in its sole
discretion, withhold and reacquire a sufficient number of shares of Restricted
Stock in connection with the vesting of the Restricted Stock at the then fair
market value of the Common Stock (determined either as of the date of such
withholding or as of the immediately preceding trading day, as determined by the
Corporation in its discretion) to satisfy the minimum amount of any such
withholding obligations that arise with respect to the vesting of the Restricted
Stock. The Corporation may take such action(s) without notice to the Grantee and
shall remit to the Grantee the balance of any proceeds from withholding such
shares in excess of the amount reasonably determined to be necessary to satisfy
such withholding obligations. The Grantee shall have no discretion as to the
satisfaction of tax withholding obligations in such manner. In the event that
the Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Grantee makes
or has made an

5

--------------------------------------------------------------------------------




election pursuant to Section 83(b) of the Code or the occurrence of any other
withholding event with respect to the Award, the Corporation (or a Subsidiary)
shall be entitled to require a cash payment by or on behalf of the Grantee
and/or to deduct from other compensation payable to the Grantee any sums
required by federal, state or local tax law to be withheld with respect to such
vesting of any Restricted Stock or such Section 83(b) election.


11.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the Grantee's last address
reflected on the Corporation's records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be given
only when received, but if the Grantee is no longer an employee of the
Corporation or one of its Subsidiaries, shall be deemed to have been duly given
by the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.


12.    Plan. The Award and all rights of the Grantee under this Award Agreement
are subject to, and the Grantee agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and of this Award
Agreement. The Grantee acknowledges reading and understanding the Plan, the
Prospectus for the Plan, and this Award Agreement. Unless otherwise expressly
provided in other sections of this Award Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not (and
shall not be deemed to) create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.


13.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.


14.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


15.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


16.    Governing Law. This Award Agreement and the rights of the parties
hereunder with respect to the Award shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.



6

--------------------------------------------------------------------------------




17.    Clawback Policy. The Plan and any awards under the Plan are subject to
the terms of the Corporation's recoupment, clawback or similar policy as it may
be in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of any award under the Plan (including, without limitation and if an award is
paid in shares, the repayment of any value received from a disposition of any
such shares).


18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.


19.    No Advice Regarding Grant. The Grantee is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Grantee may determine is needed or appropriate with respect to the
Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the making an election under Section 83(b) of the Code
with respect to the Award. In the event the Grantee desires to make an election
under Section 83(b) of the Code with respect to the Award, it is the Grantee's
sole responsibility to do so timely. Except for the withholding rights set forth
in Section 10 above, the Grantee is solely responsible for any and all tax
liability that may arise with respect to the Award.


[Remainder of page intentionally left blank.]



7

--------------------------------------------------------------------------------






EXHIBIT A


STOCK POWER


FOR VALUE RECEIVED and pursuant to that certain Notice of Restricted Grant and
the accompanying Terms and Conditions of Restricted Stock Award (together, the
“Award Agreement”) between Sun Healthcare Group, Inc., a Delaware corporation
(the “Corporation”), and the individual named below (the “Individual”) dated as
of _____________, 20__, the Individual, hereby sells, assigns and transfers to
the Corporation, an aggregate ________ shares of Common Stock of the
Corporation, standing in the Individual's name on the books of the Corporation
and represented by stock certificate number(s) _______________________________
to which this instrument is attached, and hereby irrevocably constitutes and
appoints _________________ ____________________________________ as his or her
attorney in fact and agent to transfer such shares on the books of the
Corporation, with full power of substitution in the premises.
Dated _____________, ________
__________________________________
Signature
__________________________________
Print Name
(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Award Agreement without requiring
additional signatures on the part of the Individual.)



